HOLDRIDGE, J.,
agreeing in part and concurring in part.
hi agree that the trial court correctly overruled the exception of no right of action for the reasons set forth in the per curiam opinion. Regarding the requests for injunctive relief, I concur with the per curiam opinion which reversed the trial court with regard to the injunction prohibiting the plaintiffs-in-reconvention from opening the welded-shut gate. The welded-shut gate is prohibited by the language of the “50’ ALL PURPOSE UTILITY SERVITUDE” which prohibits any structure or improvement from being constructed or installed over the private servitude. A welded-shut gate would clearly interfere with the purpose for which the servitude was granted and is prohibited by the language of the servitude.
I agree with the trial court that the mandatory injunction requested by the plaintiffs-in-reconvention should be denied. The plaintiffs-in-reconvention failed to carry their burden of proving that a mandatory injunction should be issued to allow them the unfettered right to use the servitude in question.
For these reasons, I respectfully agree in part and concur in part from the per curiam opinion.